Earl Warren: Number 59, Sam Thompson, Petitioner, versus City of Louisville. Mr. Lusky, you may proceed with your argument.
Louis Lusky: May it please the Court. This case presents for review, two judgments of the Police Court of Louisville, adjudicating the petitioner to be guilty of violating two City of Louisville ordinances. These ordinances proscribe -- prescribe penalties -- criminal penalties for loitering and disorderly conduct. The case comes here directly from the Police Court of Louisville, because it happens that that is the highest court of Kentucky and which a decision on the merits of the case can be held. The reason --
Charles E. Whittaker: Is that clear and undisputed?
Louis Lusky: That is clear and undisputed.
Charles E. Whittaker: There is no power in the Court -- intermediate Court of Appeals to hear this under any circumstances?
Louis Lusky: There is no intermediate Court of Appeals in Kentucky at all, Mr. Justice. And the exact statutory situation is that judgments of the Police Court of Louisville are not appealable unless they involve a fine of at least $20 or a jail sentence of more than 10 days, or both. It is also clear, under the Kentucky decisions, that even the extraordinary power possessed by the Kentucky Court of Appeals to exercise control over inferior jurisdictions under Section 110 of the Kentucky Constitution, which is a kind of an all writs section, that even this power is not available despite the existence of timely and substantial federal constitutional claims where, as in this case, the sentence is unappealable because of its smallness. In other words, the Kentucky Court of Appeals has squarely held that where a $10 fine is involved and where the fine is unappealable on the merits because it is so small, that the Court of Appeals will consider the injustice to be too small to justify the invocation of relief under the All Writs Act. The cases for that are cited in our brief, Walters against Fowler, Thompson against Wood. And actually, a proceeding collateral to this case and which it was also reaffirmed, which I will describe if you'd like to hear it now. It's -- I mean, our -- we had a problem on this case in -- in this rather peculiar way. It was clear enough that this was the -- that -- that since these cases were -- involved sentences too small to take any Kentucky court, this was the only court that they could be taken to.But it was also unfortunately true that under Kentucky law, there is no provision for bail, unless you are taking an appeal to a state court, no statutory provisions for bail. Third, it was true under Kentucky law that there was -- that -- that whether you want to or not, if you're put in the Louisville workhouse in default of paying a fine, you automatically get credit on your fine at the rate of $2 a day for everyday you spend in the workhouse. This petitioner has two $10 fines and that meant that -- that at the end of 10 days, whether he wanted to or not, he would've paid those fines by being in the workhouse for 10 days and the case would be moot. So, for that reason, desiring to file a petition for certiorari in this Court and knowing that this Court -- it's hard even to write a petition for -- in 10 days, much less get it ruled on. We had to initiate collateral proceedings in order to get him out of jail, long enough so that we could get a petition for certiorari filed here and we -- we did file a habeas corpus proceeding in the State Circuit Court. Habeas corpus was granted on constitutional grounds. There was no statutory provision for it, but Judge Lawrence Grauman of the Jefferson Circuit Court held that if he had a federal constitutional claim and a substantial one which he -- which Judge Grauman thought he did, that he had an ancillary right to have that -- to have an opportunity to present that claim without having his case become moot, before he could possibly get it up here. And since the only way to do that was to grant him his liberty on -- on reasonable bail, by a fix bail in the amount of $35 and let him out.
Speaker: One thing I'm just curious about, why didn't you ask, His Honor, the Police Judge, to give you a $20 fine the way you did in the earlier case and then you could've gone up to Kentucky Court of Appeals and if I read their opinion that you've been referring to correctly, you probably would not come to Washington at all.
Louis Lusky: Well, if Your Honor please. In the first case, if you -- and I -- I see you have studied the record already.
Speaker: (Voice Overlap) --
Louis Lusky: You will see that the -- that the Police Court Judge offered an appealable sentence. He gave the defendant an option. What he said in the first case was, “My inclination,” he says, “is”-- on the -- in -- in the first case, there were two charges also, one loitering and one vagrancy. He said, “My inclination is to fine you $10 on the loitering and to file away the vagrancy charge.” This was about the mildest thing he could do. And -- and of course --
William J. Brennan, Jr.: What -- what did (Inaudible)
Louis Lusky: Well, that's -- that's an interesting thing that -- and maybe it's peculiar to Kentucky. You see under Kentucky law, you can't sue a police officer for wrongful arrest, if the criminal case is not terminated in your favor first. Now, this is quite a standard rule of private law as far as malicious prosecution is concerned. It is rather -- it is not a standard rule of private law in false imprisonment cases. Most States hold that where your action is for false imprisonment for a summary arrest, you can test the legality of the rest -- of the arrest quite independently of the -- of the legality of -- of the ultimate outcome of the criminal prosecution, but Kentucky says otherwise. In Kentucky, if you -- if you don't win the criminal case, you -- you're out of court on your false imprisonment as well. Now, when a Police Court Judge is faced within Kentucky, with the problem -- with a situation where on the one hand, he doesn't really think the defendant is deserving of punishment but on the other hand, he doesn't want to make it possible for a defendant to sue a police officer for wrongful arrest. It is the common thing for the Police Court to say, “We will file this case away.” Which means it is in a state of indefinite suspended animation.
Speaker: (Inaudible)
Louis Lusky: What is it? No, it's on -- it's -- it's technically subject to being reopened on notice by the prosecution or by the defendant. And if it is so reopened, then it's tried like any other case. In -- in practically every case, it is -- it just goes to sleep. It has a residual effect. Future employers can see that it's an unresolved case and if they don't-- if they're out of state employers and don't know how we do things in Kentucky exactly, why they make it -- draw the wrong conclusion. It -- it may have an effect possibly on the judge in a later case, but as a practical matter, the case is finished except for purposes of a malicious prosecution action. Now, two or three years ago, in the case of Van Arsdale against Caswell and after it was made to get the Kentucky Court of Appeals to recognize that -- that the case really was over when it was filed away. And therefore, that a malicious prosecution action should be possible and the Kentucky Court of Appeals said, “No, we don't think that's so.” It is still open, but you must remember that a case can be filed away without the defendant's consent. Now, they said also, “Is that if the defendant asks to have the case heard and the court files it away nevertheless, that is a final termination from which he can appeal.” So in this case, on the -- on the January 20th hearing when they asked us if we wouldn't like to have the $10 fine on the loitering and the vagrancy filed away, what actually happened? We first said, “No, we would not like a $10 fine on the loitering. If you're willing to give us a $20 fine, we'd like it better than -- than a $10.” And so, that's what we got. Then he said, “We'll file away the vagrancy.” And I said “No, Your Honor, I'd prefer it if you would please dismiss the vagrancy.” Obviously, if -- if the court had considered the defendant to be guilty of vagrancy, he would have to right to file away the case, it would've been his duty to find him guilty. So, we said under Van Arsdale against Caswell, we have a right to have it -- to have it adjudicated and the decision should be a dismissal, we submit. Without hearing any further evidence or argument, the court said, “In that event, the question is do you want an appealable sentence or not?” And we said, “We prefer to have none, but if it's going to be a sentence, we prefer an appealable sentence.” And he said, “Well, you can either have a $10 fine which is the maximum fine that the statute authorizes or a 30-day jail sentence which is the minimum jail sentence.” And we took the minimum jail sentence and we appealed. And in March -- March 18th, the case was heard before a jury in a Circuit Court and resulted in a directed verdict of acquittal. In that case, Your Honor, we were offered this opportunity. In the case from which we are now seeking relief -- the judgments from which we are now seeking relief, we were not offered that opportunity.
Tom C. Clark: Is that the same defendant?
Louis Lusky: Same defendant.
Charles E. Whittaker: Well, they're different -- different arrests in a different offense.
Louis Lusky: Different arrests, different alleged offenses.
Charles E. Whittaker: Yes.
Felix Frankfurter: The question that he asked --
Louis Lusky: I beg your pardon?
Felix Frankfurter: The question that he asked is (Inaudible)
Louis Lusky: I don't know that there's a -- there's a general practice. I mean, I think the general practice of defense counsel is probably not to ask the court for any heavier sentences than -- than it's inclined to impose. If the court offers a clear choice, I think it's up to the client to decide whether he wants to have an appealable sentence. In this case, we did not ask the court to punish the defendant harder than the court was inclined to do it.
William O. Douglas: Are the member judges in your Police Court law-trained judges or --
Louis Lusky: They are, Your Honor. Under Kentucky police statutes, Police Judge -- Police Court Judges in cities of the first-class have to be members of the bar for at least eight years and this is not true, I think, in some of the country courts, but it is true in Louisville, which is the only city of the first-class.
Potter Stewart: So, where there is appeal, appeal on the State Circuit Court with a trial de novo by jury.
Louis Lusky: That's correct.
Potter Stewart: And then, further appeal to the --
Louis Lusky: A further appeal if the jurisdictional requirements for appeals to the Court of Appeals are satisfied. I think it has to be at least a $50 fine, at least as some higher -- some higher.
Potter Stewart: It would be higher (Voice Overlap) one justifies an appeal to the Circuit Court.
Louis Lusky: But in Circuit Court, of course, you have a jury and -- and you also have a -- a somewhat different mode of proceeding.
Speaker: With time running on and not too far, I wonder if you could state precisely what you conceive the due process point to be on the first point in your argument, in your brief.
Louis Lusky: On the first point in the briefs?
Speaker: Yes, the lack of evidence point. At least --
Louis Lusky: Well --
Speaker: -- to be about in the points mixed up.
Felix Frankfurter: Is there any unconstitutional questions?
Louis Lusky: There are -- there are, Your Honor. There are two or three. Actually, in my -- let me -- let me say this. It is not the easiest thing in the world to separate these issues, these constitutional issues. They're all due process questions. It's not the easiest thing in the world to separate them out into separate categories. We have done this for purposes of -- of presentation in the brief. Actually, I think you can state the petitioner's problem and his constitutional claim very simply. His problem is that he has been subjected -- he has been reduced to a virtual status of outlawry by the action of the Louisville police in arresting him whenever they see him, no matter what he's doing or not doing. That -- and this incidentally, is something which started and which the record shows is the result of a very bold and brash thing which the petitioner did a year ago tomorrow. And I -- I might just a well tell you this specifically, because it does underlie the whole thing. On January the --
Felix Frankfurter: It may underlie it, but does it lie in the record?
Louis Lusky: Yes, sir.
Felix Frankfurter: In -- on January the 10th, 1959, Saturday afternoon, the petitioner was shopping for vegetables in the Louisville Haymarket and got into an altercation with a complete stranger. They -- they -- one word let to another. It ended up with -- with petitioner getting stabbed in the shoulder. The man, his assailant, led off down the street and the petitioner went off, followed him on foot, not getting too close, but keeping him in sight. They came to First Street, a side street coming in. He saw a police squad car parked there and he went up to it and he told the policeman, “That man stabbed me. Follow him please and arrest him.” Instead, the police arrested the petitioner and charged him with disorderly conduct for refusing to reveal the name of his assailant, a man whom he had never seen before in his life. On Sunday, January the 11th last year, a year ago today, the petitioner retained my colleague, Mr. -- Mr. Morse, as his attorney, to resist this charge. And on the 12th, he appeared in Police Court, pleaded not guilty, demanded a trial and the case was set for trial on January 27th. Everything which--- which -- every -- all of -- all of the remaining incidents in this record are the results of reprisals taken on the petitioner for his boldness in be -- in -- in retaining counsel and pleading not guilty and demanding a trial in this -- on this ridiculous disorderly conduct charge.
Felix Frankfurter: Had the police knowledge of the petitioner before this episode?
Louis Lusky: The petitioner, Your Honor, had an arrest record. It is not clear to me, and I don't think it's clear to anybody on this record, just how many times he had been arrested. The -- and -- and the reason is rather interesting. The record -- the -- the arrest record as such, was never introduced in evidence. It was offered at the January 20th trial and was rejected after it was brought out on cross-examination that -- that there were two Sam Thompsons, one of them 20 years or so older than the other and they had them both in there, you see. And at the second trial, the -- the arrest record which is not a public record incidentally, I mean, if -- if any -- if a man on the street were to walk into the police department and asked to see it, he would not be allowed to see it. This record was not offered in evidence at the second trial, but the record shows it was handed up to the judge before sentence, because he stated before imposing sentence in the second case, that he had been shown a -- a record that the petitioner had been arrested 54 times before that. It didn't show how many convictions there were and it didn't show how many of them were -- involved this Sam Thompson. And so, I don't know. I never saw Mr. Thompson until a year ago.
Felix Frankfurter: So, we don't -- do we know whether the Thompson before us is the outlaw Thompson?
Louis Lusky: Well, we -- we know, but he is the one that the things that have happened in the past year have happened to.
Felix Frankfurter: How many things happened in the past year?
Louis Lusky: Well, Your Honor, I -- if I may, I would like to take just a couple of minutes to -- to review them --
Felix Frankfurter: You can answer that.
Louis Lusky: -- quite quickly and then I would like to save some time for rebuttal, if I could.
Felix Frankfurter: But, you can answer, how many -- your --
Louis Lusky: How many things?
Felix Frankfurter: -- your proposition is that this record showed conduct by the police whereby whenever this man appears whether he is treated -- he is treated as an outlaw and subjected to arrest, is that it?
Louis Lusky: That is correct, Your Honor.
Felix Frankfurter: Now, that's what you say. So, I ask you how many times does this record show he's himself, treated?
Louis Lusky: This record shows twice.
Felix Frankfurter: Twice?
Louis Lusky: The first time we were given an option of taking appealable sentence was we appealed, we got them reversed. Incidentally, the first charge, the cutting disorderly conduct was filed away and we didn't -- we didn't have resist the filing away. We had our hands full. The -- the case was filed away and -- and that's the end of that. We appealed the second conviction which took place on January 20th and on March 18th, we got it reversed on the directed acquittal in Circuit Court, after jury trial.
Felix Frankfurter: Your proposition is not that this conviction albeit is only for $10, that you could come here -- you could come here from Baltimore mayor's court, from the lower -- lowest court, your proposition is not that this conviction is violated of due process, because the Commonwealth of Kentucky has subjected him to this punishment, but that the Commonwealth of Kentucky has treated this as an outlaw, as a couple of complainants. Is that it?
Potter Stewart: Is that it?
Felix Frankfurter: Although, your record show there are only two such instances?
Louis Lusky: Well --
Tom C. Clark: I thought on that --
Louis Lusky: There's a little more than that.
Speaker: The record is undisputed that these arresting officers in this particular case, their testimony was undisputed that they'd never seen this fellow and never heard of him on the time they arrested him.
Louis Lusky: Now, that is not quite what the record shows, Your Honor.
Speaker: Wrong --
Louis Lusky: What the record shows is that there were two arresting -- I -- I'm trying to figure out how to answer both these points. But let me just say quickly, if you don't mind Your Honor, first. If -- if I may frame it, this may add up to the same thing as -- as the outlawry statement, but it's a little bit more explicit. It's a little bit more detailed. We would say that the -- that you don't have to arrest a man 50 times in order to have it -- to -- to make it quite clear that you are prepared to arrest him on sight. We say that when you arrest him twice under circumstances where the record showed that he is -- that there is no ground on which any reasonable police officer could have thought him guilty --
Felix Frankfurter: You haven't gotten--
Louis Lusky: -- and when you further --
Felix Frankfurter: (Voice Overlap) Mr. Lusky.
Louis Lusky: I beg your pardon?
Felix Frankfurter: The other we don't -- how do we know that the first record which is not here before us --
Louis Lusky: It is here before us, Your Honor, because it was filed in a -- as an exhibit on the second trial.
Felix Frankfurter: You mean all the -- all the proceedings?
Louis Lusky: All the proceedings.
Felix Frankfurter: Everything was taken down?
Louis Lusky: Yes, sir. It is in this record and you will be able to see --
Felix Frankfurter: And --
Louis Lusky: That there is not --
Felix Frankfurter: That's what he got for $20 --
Louis Lusky: I beg --
Felix Frankfurter: Was that when he got $20?
Louis Lusky: That's where he got $20 and 30 days.
Felix Frankfurter: And you could have gone up to the Court of Appeals of the State?
Louis Lusky: We -- we went up to the Circuit Court. That's all we had to go. We got a directed acquittal.
Felix Frankfurter: Is that (Inaudible)
Louis Lusky: But what we say is that -- that when you coupled a complete lack of proof on these two charges with the explicit statement of the police to this petitioner on January 14th, that they are arresting him because he pleaded not guilty and hired a lawyer and -- and resisted this first charge, we say that this is enough to show what they're going to do from now on. And of course, I could -- the record doesn't show what's happened since this case was finished, but it's plenty. Now, on the question that Mr. Justice Harlan raised as to whether the police in the present case knew about it, here is what the record shows exactly. There were two police officers who made the arrests that led to the convictions hereunder review. First, Officer Barnett, when he walked into this little café where the loitering arrest was made, he went up to the manager and he said, “Who is that man over in the middle of the floor?” And the manager said, “It's Sam Thompson.” “How long has he been here?” “Half an hour.” “Has he bought anything?” “I haven't seen him buy anything. I haven't sold him anything,” said the manager. There were other people that could have sold him and did. Then he said -- the manager -- the manager said, “Well, he hasn't done anything wrong, has he?” And the man and -- and Office Barnett said, “He has been in something down at the bus station.” This referred to the incident 10 days before that led to the first appealable sentence. So, Barnett did -- on the -- on the -- on Mark's, the café manager's testimony, Barnett did know about the previous incident and had it in his mind when he made the arrest. Now, Barnett did not call -- was not called as a prosecution witness at the trial and did not testify. He was not available to be examined by us.
Charles E. Whittaker: But Mr. (Voice Overlap) --
Louis Lusky: Lesfield (ph) did testify and said that he did not know about the earlier incident at the time of the arrest. That is the exact state of the record on that. Yes, Mr. Justice?
Charles E. Whittaker: Well, Mr. Mack, wasn't it, who decided the (Inaudible)
Louis Lusky: Mark.
Charles E. Whittaker: Mark --
Louis Lusky: Yes.
Charles E. Whittaker: -- what would he say of bar or whatever it is and he did testify didn't he, to the statement by --
Louis Lusky: Barnett.
Charles E. Whittaker: Barnett.
Louis Lusky: That's correct, Your Honor. Now, if -- if I may, Your Honor, I will -- I will simply -- I would like to save what time I have, if I may, for a short opportunity to rebuttal. What we say, in effect, is that this outlawry is we believe, fully established by the record in -- in the manner in which I -- I said, but beyond that, we say that this is -- we -- we have -- our client is not only been deprived of his liberty and property with -- of due process by these police arrests, but also by the action of the Police Court in perfecting and really sealing tight the door against a civil action which would give the -- the petitioner his only way of defending himself against this kind of -- of activity on the part of the police.
Charles E. Whittaker: Well, how is that?
Louis Lusky: Because, Your Honor, under Kentucky law, a conviction prevents you from suing the policeman who has arrested you.
Speaker: But --
Louis Lusky: You just can't do it. And if -- unless you can get the conviction reversed, you are through with the civil action and Kentucky says if -- if -- that the Police Judge can prevent you from ever getting it reversed in any Kentucky court and he can do this by first of all, giving you a sentence too small for appeal. And second, by knowing that under the rule which prevails in the Kentucky Court of Appeals, no collateral attack is possible on the judgment.
Charles E. Whittaker: Well, is -- is that violation of due process? Does the State have to allow any appeal?
Louis Lusky: We don't think it has to allow a plenary appellate review, Your Honor. But we do maintain that under Mooney against Holohan and related cases, it does have to afford some corrective judicial process for violations of the Federal Constitution.
Tom C. Clark: Don't you have a (Inaudible)
Louis Lusky: We have -- an action for malicious prosecution or false imprisonment is the normal proceeding.
Tom C. Clark: (Inaudible)
Louis Lusky: I imagine you could -- if you could -- normally, the -- the -- a court of equity will not entertain a collateral attack on a judgment of the criminal court. This is the -- this is why we're out of court on false imprisonment, unless we get this judgment set aside.
Felix Frankfurter: Did you say that putting it on trial requires the concurrence of the defendant?
Louis Lusky: To filing it away?
Felix Frankfurter: Yes.
Louis Lusky: It does, yes. And when the --
Felix Frankfurter: When I -- if the three-court judge as the trialing judge finds away without question, whereas I should think, knowing nothing about Kentucky law, but I find it difficult to believe that you couldn't get on it by way of mandamus of prohibition or what not from a Police Court Judge doing what the statute of Kentucky forbids them to do.
Louis Lusky: Statute of Kentucky when?
Felix Frankfurter: Forbids them from doing, namely, putting things on (Voice Overlap) --
Louis Lusky: Well, he doesn't -- he doesn't flaunt the statute or the--
Felix Frankfurter: I thought he has --
Louis Lusky: -- of the Kentucky Court of Appeals.
Felix Frankfurter: I thought he has -- I thought he has to get your consent?
Louis Lusky: He does.
Felix Frankfurter: Well, then you didn't give it.
Louis Lusky: That's right.
Felix Frankfurter: Either you give it or you didn't give it.
Louis Lusky: We didn't. On --
Felix Frankfurter: If you say (Voice Overlap) --
Louis Lusky: In the first case, we didn't give it and he didn't file it away.
Felix Frankfurter: All right.
Louis Lusky: He just -- he just said, “You're guilty.”
Felix Frankfurter: What?
Louis Lusky: He just said, “You're guilty.” He didn't file it away. He decided the case.
Felix Frankfurter: Well, he --
Earl Warren: In this case, he finds -- finds you provoked.
Louis Lusky: Yes. In this case, he didn't even propose to file them, but he already knew that what we've say if the offer --
Felix Frankfurter: Then, what he's saying, it's a violation of due process for a Kentucky judge to give the minimum fine that the statute authorized him to give. Is that it?
Louis Lusky: No, sir. We say it is a violation of due process for Kentucky -- for Kentucky to create a legal situation in which a man can be harassed by the police and can by the sole judgment of a single judicial officer acting wholly arbitrarily as the record shows, be foreclosed from any effective way of defending himself against a continuation of that. Now --
Felix Frankfurter: And that's why you're here. You're properly here and if what you say is so, you say there is no evidence at all for this conviction and therefore, certainly, a deprivation of liberty without due process of law.
Louis Lusky: That is right, we think.
Felix Frankfurter: But you're not content with that.
Louis Lusky: Well, we felt, Your Honor, that it was our obligation to present to the Court all the issues that the record raised. I mean, I don't say that we would be content or not --
Felix Frankfurter: (Voice Overlap) say that is the real issue.
Louis Lusky: -- content, that's not the important thing.
Felix Frankfurter: Well, do you contend that as the real issue to this outlawry because a single police -- or two policemen said the policeman (Inaudible) plaintiffs.
Louis Lusky: Well, they don't say it to this Court very much, Your Honor. And when they do --
Felix Frankfurter: They have said it.
Louis Lusky: -- this Court talks back.
Felix Frankfurter: It's presented to this Court.
Louis Lusky: Could -- I -- I think I have --
Hugo L. Black: (Voice Overlap) first ground. I do not understand you're about to (Inaudible) is that --
Louis Lusky: I'm not abandoning anything.
Hugo L. Black: (Voice Overlap) unsupported by any evidence should be of constitute fully arbitrary conduct that violate due process.
Louis Lusky: You're absolutely right, Your Honor. We -- we would say, if -- if there were nothing in this case except that -- that this man had been convicted of a crime when there was absolutely no proof of guilt, we would say that that in itself, is a denial of due process. But we are not required to go that far, we say that coupled with all the other things in this record, it's certainly a -- a conviction that could be set aside.
Speaker: The point you're making, I take it is that if this was an isolated case, this fellow had been -- never been arrested before and you had this same record in a conviction, you wouldn't have tried to bring the case up here. Is that what you're saying?
Louis Lusky: I don't say whether we would or not. I would've said --
Speaker: Well, I don't want to put you (Voice Overlap) --
Louis Lusky: -- I wouldn't have been astonished, if you denied certiorari.
Speaker: If what?
Louis Lusky: I stood you. [Laughter]
Charles E. Whittaker: I'm troubled by -- by --
Louis Lusky: I beg your pardon?
Charles E. Whittaker: I'm troubled to this extent. You've answered Mr. Justice Black that your position is that this man was convicted without any semblance of evidence at all and that violates substantive due process. Now, I wonder if the fact that Kentucky sees fit to permit the imposition of a fine as small as $10 without any appellate redress and therefore, permits that such a fine without evidence, whether that is a violation of due process. Can you give me any light on that?
Louis Lusky: Well, it -- it's a violation of due process, Your Honor, under -- under the basic rule of Davidson against New Orleans, which says where -- where substantive due process, as I understand it, originated. It says that a State has no power to declare the property of A to be the property of B, with no reason for it. And that's exactly what happened when you fine a man $10 for no cause.
Charles E. Whittaker: I know, but the State here doesn't have to or doesn't have to allow him an appeal.
Louis Lusky: No, it just has to allow him some kind of review of his constitutional claims. It's not full appellate review. Your Honor, I see my time is up and could I ask --
Earl Warren: (Voice Overlap) we've--
Louis Lusky: I think --
Earl Warren: -- we've taken so much of your time and I'm going to give you 10 minutes for rebuttal, if you -- if you want it --
Louis Lusky: Thank --
Earl Warren: -- after counsel has been heard and you may have 10 minutes extra if you need it also, counsel. We'll --
Louis Lusky: Very --
Earl Warren: -- recess now.
Louis Lusky: -- gracious, Your Honor. Thank you.